



Exhibit 10.4.1


SCHEDULE OF EXECUTIVE EMPLOYMENT AGREEMENTS
In accordance with Instruction 2 to Item 601 of Regulation S-K, Fulton Financial
Corporation (the “Corporation”) has omitted filing Executive Employment
Agreements by and between the Corporation and the following Executive Officers
because they are substantially identical in all material respects to the form of
Executive Employment Agreement filed as Exhibit 10.1 to the Corporations Current
Report on Form 8-K filed January 4, 2018:
1.
 
Mark R. McCollom
2.
 
Curtis J. Myers
3.
 
David M. Campbell
4.
 
Beth Ann L. Chivinski
5.
 
Meg R. Mueller
6.
 
Angela M. Sargent
7.
 
Angela M. Snyder
8.
 
Daniel R. Stolzer
9.
 
Bernadette M. Taylor








